DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bessette (US 20020133149) in view of Diederich et al. (US 20070032785) (“Diederich”) and in further view of Conley et al. (US 20140039493) (“Conley”).
Regarding claim 1, Bessette teaches an end effector of an electrosurgical device (see Figs. 39A-39B), the end effector comprising: a distal fluid discharge port (see distal end of fluid delivery channel 1434, Fig. 39A) in fluid communication with a first fluid path (see proximal end of fluid delivery channel 1434, Fig. 39A); a distal fluid aspiration port in fluid communication with a second fluid path (see distal end of suction lumen, [0109]); 
Diederich teaches an end effector of an electrosurgical device (see Figs. 6-8) comprising a porous material having a matrix (see ceramic open-cell porous material, [0057]) and a plurality of voids disposed therein (see open cells of the ceramic open-cell porous material, [0057]), and wherein the plurality of voids is fluidically coupled to the distal fluid discharge port (see [0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the diverter as taught by 
Conley teaches an end effector of an electrosurgical device (see Fig. 24) comprising a distal fluid discharge port (see fluid delivery outlet 136) and a fluid diverter positioning in front of the fluid diverter (see longitudinally orientated elongated blade shaped member 170) with a planar body. Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have formed the diverter as taught by Bessette in view of Diederich to be rectangular with the planar bottom surface being in opposition to the planar top surface as claimed when taken in light of planar geometry as taught by Conley. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. See MPEP 2144.04(IV)(B).
Regarding claim 2, Bessette in view of Diederich and Conley further teaches wherein the plurality of voids is configured to direct a fluid from the distal fluid discharge port to an exterior portion of the rectangular diverter (see Bessette: fluid flow in Fig. 39B and Diederich: “capillary fluid container”, [0057]; connections to 812 and 818, Fig. 8).
Regarding claims 3 and 4, Bessette in view of Diederich and Conley further teaches wherein the exterior portion of the rectangular diverter comprises the planar top surface of the rectangular diverter or wherein the exterior portion of the rectangular diverter comprises one or more of the terminal lateral sides of the rectangular diverter 
Regarding claim 8, Diederich further teaches wherein the matrix comprises a ceramic matrix (see ceramic open-cell porous material, [0057]).
Regarding claim 10, Conley further teaches wherein the distal fluid aspiration port is configured to remove a material from an area proximate to the rectangular diverter (the distal end of the suction lumen is considered capable of removing materials from the area proximate to 1438, such as those in the tissue environment surrounding the distal tip of the device through application of a vacuum, see [0109]).
Response to Arguments
Applicant’s arguments filed 24 May 2021 with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                        /JAYMI E DELLA/Primary Examiner, Art Unit 3794